IN THE SUPERI()R COURT ()F THE STATE OF DELAWARE

LoLA LISTER,

Plaintiff,

V.
C.A. No. NlSC-l l-025

DON J. SNOWDEN AND
COLONIAL SCHOOL
DISTRICT,

Defendants.

June l4, 2017

On Defendants’ Motion to Dismiss.

Whereas, having reviewed the papers and hearing from counsel regarding
Defendants’ Motion to Dismiss, and Plaintifi’s Response thereto, Defendants’
Motion to Dismiss is hereby DENIED. Discovery is closed but Defendants are
entitled to their DME. Plaintiff is ordered to attend a DME with Defendants’
medical expert. Defendants Motion for sanctions is hereby GRANTED IN
PART. Plaintiff is to pay $500.00 for the cost of the missed appointments

IT IS SO ORDERED.

M>

JudgewCalvilyl{. SUt, Jr.